Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roberto J. Fernandez on 10/14/21.

The application has been amended as follows: 

12.       A filtration system comprising:
a pre-cleaner housing comprising an inlet configured to receive air to be filtered and a swirling device configured to cause the air to move through the pre-cleaner housing along a swirling flow path;
a filter housing positioned downstream of the pre-cleaner housing in an air flow direction and configured to receive the air from the pre-cleaner housing, the filter housing comprising an outlet positioned downstream of the pre-cleaner housing and a central compartment positioned between the pre-cleaner housing and the outlet; and
a filter element defined by a central axis and configured to filter the air as the air flows through the filter housing, the vortex finder comprising a wall that extends axially and around an aperture and from , the vortex finder configured such that the aperture is disposed over the inlet face and is centered on the central axis, the vortex finder further comprising an extension extending radially inward from the wall.
17.       A filter element comprising:
filter media defined by a central axis and filtering air as the air flows through a filter housing of a filtration system when the filter element is installed in the filtration system; and
a vortex finder comprising a wall that extends axially and around an aperture and froman inlet face of the filter media into a pre-cleaner housing of the filtration system when the filter element is installed in the filtration system, the wall , the vortex finder configured such that the aperture is disposed over the inlet face and is centered on the central axis when the filter element is installed in the filtration system, the vortex finder further comprising a plurality of de-swirl vanes and an extension extending radially inward from the wall.

		Claim 19 has been canceled.

Amendment of paragraph [0065] as follows:

[0065] Any of the above described vortex finders, vortex finders 1928, 2028, 2128, 2228, 2328, 2428, 2500, and 2600, can be modified for filtration systems having different arrangements. For example, the vortex finders can be modified to work with a pre-cleaner housing that includes a tangential air inlet instead of the axial flow air inlet shown in FIGS. 19 through 24. Additionally, the described vortex finders can be constructed as a detachable component from the filter element such that the vortex finder can be reused with replacement filter elements. The described vortex finders include a wall that extends axially and around an aperture and from an inlet face of the filter media, in various embodiments. In these embodiments, the vortex finder is configured such that the aperture is disposed over the inlet face and is centered on the central axis, and the vortex finder further includes an extension extending radially inward from the wall.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 13-16, 18 and 20-21 depend on claims 12, 17; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DUNG H BUI/           Primary Examiner, Art Unit 1773